UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2050



TOMMIE E. BECTOR, JR.,

                                            Plaintiff - Appellant,

          versus


HARTE HANKS MARKETING,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-96-
2462-AMD)


Submitted:   September 10, 1998       Decided:   September 23, 1998


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tommie E. Bector, Jr., Appellant Pro Se.    Neal Cormac Baroody,
STANLEY, BAROODY, O’TOOLE & AHN, Baltimore, Maryland; Lisa May
Evans, SANTEN & HUGHES, Cincinnati, Ohio, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tommie E. Bector, Jr., filed an untimely notice of appeal. We

dismiss for lack of jurisdiction. The time periods for filing

notices of appeal are governed by Fed. R. App. P. 4. These periods

are “mandatory and jurisdictional.” Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)). Parties to civil actions have

thirty days within which to file in the district court notices of

appeal from judgments or final orders. Fed. R. App. P. 4(a)(1). The

only exceptions to the appeal period are when the district court

extends the time to appeal under Fed. R. App. P. 4(a)(5) or reopens

the appeal period under Fed. R. App. P. 4(a)(6).

     The   district   court   entered   its   order   on   June   12,   1998;

Bector’s notice of appeal was filed on July 16, 1998, which is

beyond the thirty-day appeal period. Bector’s failure to note a

timely appeal or obtain an extension of the appeal period leaves

this court without jurisdiction to consider the merits of his ap-

peal. We therefore dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  DISMISSED




                                    2